Citation Nr: 1719286	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In this case, the Veteran maintains that he is entitled to VA benefits because he began to experience left ear symptoms after service in December 1969, leading to 
surgery at a VA hospital in January 1970, after which time he experienced left ear hearing loss.  The issue of entitlement to service connection will be addressed in this decision, but, as a preliminary matter, the Board finds that the Veteran's statements during the appeal raise a claim of entitlement to compensation under 38 U.S.C.S. §  1151 (LexisNexis 2017).  Under that provision, claimants can receive compensation from suffering "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Specifically, in his January 2010 notice of disagreement and October 2012 substantive appeal, the Veteran explained that he has experienced impaired hearing following the January 1970 surgery, and, in a statement received in October 2013, the Veteran related his ear problems to the surgery.  As the issue of entitlement to compensation under 38 U.S.C.S. § 1151 has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

FINDING OF FACT

Left ear hearing loss was not shown in service or within one year of the Veteran's separation from service, and the current left ear hearing loss is not related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a February 2009 letter.  The case was last readjudicated in August 2012.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records and lay statements.

The Board notes that the Veteran was not afforded a VA examination concerning his claim.  However, there is no competent and credible evidence that left ear hearing loss manifested during service or within one year of his separation from service, and there is no such evidence suggesting that the current left ear hearing loss is related to service; the Veteran does not contend that such evidence exists.  To the contrary, the Veteran denies that he experienced left ear hearing loss during service and that his current left ear hearing loss is related to any incident of service.  Instead, he asserts that his left ear hearing loss did not manifest until December 1969 or January 1970.  Accordingly, a VA examination is not required.  38 C.F.R    § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  Therefore, the duty to assist has been met.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

As previously noted, the Veteran denies that he began to experience hearing loss during service.  He also denies that he was exposed to excessive noise during service, and he states that his left ear hearing loss is not related to any incident of his service.  However, he explains that the sole basis for his claim is that he was told by a VA representative, prior to enrolling in a VA vocational rehabilitation program, that any injuries sustained while enrolled in the program would be deemed to be service-connected.  Given then, that his left ear symptoms began while participating in the vocational rehabilitation program in 1969 and 1970, he contends that VA should determine his left ear hearing loss to be service-connected in light of the representative's statement, and the language of 38 C.F.R. § 3.303(a), which provides that determinations of entitlement to service connection should be made under a broad and liberal interpretation.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss at any time during service.  The Veteran's separation examination noted that his ears were normal; no audiometric findings were reported.

The first record of post-service left ear symptoms comes from January 1970, where the Veteran presented to a VA ear, nose, and throat (ENT) clinic reporting pain and stuffiness in the left ear for the past four days.  Upon examination, a very minor element of canal erythema on the left ear and a slight amount of erythema of the left tympanic membrane were noted.  The left tympanic membrane was found to not move well and to be slightly dull.  The Veteran subsequently awoke the next two nights with dull left ear pain, and then returned to the ENT clinic with numbness on the left side of his face.  An assessment of left cranial nerve VII paresis, secondary to left middle ear infection, was rendered.  A left atticotomy and mastoidectomy was performed the next day. 

Many years later, the Veteran sought ear treatment with Dr. Kerr, a private physician.  He reported experiencing hearing loss and tinnitus in June 2005.  In July 2007, a serious effusion was reported in both ears, and an assessment of serious otitis media was rendered.  A July 2009 audiogram noted puretone thresholds of 45, 48, 35, 55 and 70 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, and noted a left ear word discrimination score of 96% using the Central Institute for the Deaf (CID) W-22 list.  In July 2011, Dr. Kerr noted that another audiometric assessment revealed mild sensory hearing loss at 20 to 30 decibels and severe conductive hearing loss bilaterally at 70 to 90 decibels.  An assessment of bilateral mixed hearing loss was rendered.  In October 2011 a pressure equalizing tube was inserted.  In December 2016, Dr. Kerr submitted a letter noting that the Veteran suffers from bilateral conductive hearing loss and is dependent on pressure equalizing tubes.  He also shared the Veteran's reports that his hearing loss has affected his performance as a lawyer.

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left ear hearing loss.

As a preliminary matter, the presence of a current left ear hearing loss disability for VA purposes has not been established.  The only audiometric testing of record, conducted in July 2009, did not use the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  Thus, it cannot establish a left ear hearing loss disability for VA purposes.  However, even assuming, for the sake of argument, that a current left ear hearing loss disability is present, service connection for left ear hearing loss is not warranted.   

Notably, a left ear hearing loss disability was not shown in service or within one year of the Veteran's separation from service in August 1964.  As previously noted, the Veteran has repeatedly denied that he experienced hearing loss during service, and has maintained that his hearing loss began, at the earliest, five years after his separation from service.  Thus, competent evidence of a nexus between the Veteran's current left ear hearing loss and service is required to substantiate the claim.  However, there is no medical evidence of record that even suggests that the Veteran's left ear hearing loss is related to service.  To the contrary, the Veteran has explained that he was not exposed to excess noise and did not suffer from any auditory injuries during service, and he asserts that his hearing loss did not arise out of any occurrence of his service.  

To the extent that the Veteran believes that his left ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss requires audiological testing and expertise to determine.  Accordingly, his opinion as to the etiology of his left ear hearing loss is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.

Additionally, the Board acknowledges Dr. Kerr's December 2016 letter noting the functional effects of the Veteran's hearing loss.  However, that statement relates to the current disability element of the Veteran's claim of entitlement to service connection.  It does not provide evidence of in-service incurrence of left ear hearing loss or a nexus between the current left ear hearing loss and service.  It is thus of little probative value.

The Board turns finally to the Veteran's contention that he is entitled to service connection for left ear hearing loss because it manifested during his period of VA vocational rehabilitation, given the VA representative's statement that such injuries would be considered to be service-connected.  

The Board observes that the final sentence of 38 C.F.R. § 3.303(a), cited by the Veteran, relates to determinations of claims of entitlement to service connection.  Those determinations, however, are based on the satisfaction of the elements of service connection previously discussed in this decision.  See Davidson, 581 F.3d at 1313.  Here, the Veteran has explained that his left ear hearing loss did not manifest until, at least, 1969, and that his current hearing loss is not related to any occurrence of service.  In considering those statements along with the other evidence of record, the Board has found that left ear hearing loss did not manifest during service or within one year of the Veteran's separation from service, and that the current left ear hearing loss is not related to service.  In this light, then, the Veteran's contention is not that VA should find that his claim satisfies the elements required to establish service connection, but rather, that under a broad and liberal interpretation, his claim should be granted despite the fact that the required elements are not met.  Unfortunately, the Board is without authority to grant service connection for a claim that does not meet the legally required criteria.  It is bound by the law.  See 38 U.S.C.S. § 7104(c); McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  To that end, the Board has pointed out that compensation is available for additional disability as a result of surgical, or other medical, treatment administered by VA under 38 U.S.C.S. §  1151, and has referred that claim to the AOJ.

In summary, the preponderance of the probative evidence indicates that left ear hearing loss was not shown in service or within one year of the Veteran's separation from service, and that the current left ear hearing loss is not related to service. Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Service connection for left ear hearing loss is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


